Case 2:20-cv-02613-RPK-SIL Document 14-2 Filed 12/23/20 Page 1 of 2 PagelD #: 44

Attachment 2
69-83 Bloomingdale Road
Year-To-Date Enviraenmental Expenses
September 1, 2019 - December 16, 2020

Environmental - Engineering

 

Date Vendor Amount Description

09/30/2019 Northcoast Civil, LS & PEPC 4,850.00 Survey property and prepare map showing structures

12/12/2019 — Ensafetne. 28,039.75 Planning, investigation, testing & dacumentation

02/19/2020 Ensafeinc. 4,738.00 Planning, investigation, testing & dacumentation

05/05/2020 — Ensafe inc. 3,079.80 Planning, investigation, testing & dacumentation
40,707.58

Environmental - Miscellaneous

15% 6,106, 13

46,813.68

 

 

 

Oate Vendor Aweunt Oescription
12/27/2019 Marscott industries Inc. 4,562.25 Locate drywell system, drain pipes & metal detectors
12/27/2019 Marscott Industries Inc. 56,106.60 Locatecracks & expansion joints in concrete slab floor
12/27/2019 Marscott Industries Inc. 2,214.19 Floor stab repair, paint and sealer
12/27/2019 Marscott Industries Inc. 10,319.68 Floor slab and concrete repair
73,106.72
15% 10,966.01
84,072.73
Environmental - Legal Support
Date Vendor Amount Description
09/30/2019 McNamee Lochner P.C. 1,837.50 Studydata& trends, correspondence regarding DEC and DOH policy
08/30/2019 McNamee Lochner P.C. 2,187.50 Study reports, data and correspondence
09/06/2019 Sanders Equities LLC 1,906.25 Review DEC filings, conference calis with DEC and Kevin Matdanado
10/03/2019 Kevin Maldonado & Partners LLC 691.25 Review email & cover fetter for DEC
10/31/2019 McNamee Lochner PC. 2,975.00 Review publications, revise access agreement & conference calls
11/05/2015 Kevin Maldonado & Partners LLC 987,50 Noticeletter toinsurance carries
11/27/2019 McNamee Lochner P.C. 2,575.00 Review plan and DOH materials, draft response & conference calls
12/24/2019 McNamee Lochner P.C. 1,312.50 Reviseletter, draft memo and phone correspondence
12/32/2019 Sanders Equities LLC 2,718.75 Review site access agreement and conference calls with Kevin
01/31/2020 = Sanders Equities LLC 500.00 Review & revise access agreement and emails to John Privitera
02/10/2020 Kevin Maldonado & Partners LLC 307,50 Review access agreement emails & communication with ADS/JAS
03/26/2020 McNamee Lochner P.C. 525.00 Access agreement review
05/27/2020 Kevin Maldonado & Partners LLC 512.50 Review data and materis! on Bloomingdale Road
07/10/2020 Kevin Maldonado & Partners LLC 494.00 = Filing and service fees
10/08/2020 Sanders Equitees LLC 1,187.50 Cost sharing Agreement review
10/22/2020 Whiteman Osterman & Hanna 140.00 = Attention to Sloomingdate Read access and data
08/11/2020 McNamee Lochner PC. 1487.5 Review data, draft memorandum regarding site sources of contamination
22,345.25
15% 3,351.79
25,697.04
Environmental Expenses 136,159.52
15% Constructian and Admin Fee 20,423.93
Total Environmental Expenses 186,583.45
